NELSON, Circuit Justice.
The power to issue an attachment for defaulting witnesses is incident to the power to serve a subpoena, in criminal eases, beyond the limits of the district, and in any other district of the Union (1 Stat. 335, § 6); and our practice has been uniform to issue the attachment to an officer of the court, and not to an officer in the district or state in which the witness may be. The subpoena is also issued to such officer. This seems to be indispensably necessary in order to ensure the execution of process. The officer in a foreign district cannot be made responsible to the court issuing the precept, and, if he could, it would be impracticable, or attended with great delay and expense. I have always regarded the court under the 6th section above referrred to, as possessing jurisdiction for the purpose of issuing and enforcing the execution of a writ of subpoena in criminal cases throughout the Union; and that it is competent to send its own officer for this purpose into any part of it; and that this is the only reasonable and practical mode of carrying into effect the power thus conferred.